1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   NIEYSHA WHITE, individually and on                  Case No.: 19cv0213-JLB(RBB)
     behalf of all others similarly situated,
12
                                        Plaintiff,       ORDER DISCHARGING ORDER TO
13                                                       SHOW CAUSE
     v.
14
     CONTINENTAL CENTRAL CREDIT,
15   INC.,
16                                    Defendant.
17
18         On October 8, 2019, the Court issued an Order to Show Cause directing Plaintiff
19   Nieysha White and her counsel to show cause why sanctions should not be imposed for
20   their failure to appear at the October 8, 2019 Mandatory Settlement Conference [ECF No.
21   39]. Plaintiff's counsel, Matthew M. Loker, Esq., filed a declaration in response to the
22   Order to Show Cause [ECF No. 40]. Mr. Loker stated that Plaintiff's failure to appear
23   was due to a calendaring error, and he apologized to both the Court and Defendant's
24   counsel for missing the settlement conference. (Loker Decl. 2-3, ECF No. 40.)
25         On October 15, 2019, the Court convened a hearing on the Order to Show Cause.
26   In attendance were Plaintiff and her counsel, Daniel G. Shay, Esq. Mr. Shay expressed
27   his apologies to the Court and Defendant's counsel for the calendaring error that resulted
28   in Plaintiff's failure to appear at the settlement conference. Because Defendant's counsel

                                                     1
                                                                                 19cv0213-JLB(RBB)
1    did not request sanctions, and Plaintiff's counsel does not have a history of failing to
2    appear for conferences before this Court, the Court did not impose sanctions on Plaintiff
3    or her counsel. The Order to Show Cause is accordingly DISCHARGED.
4          IT IS SO ORDERED.
5    Dated: October 15, 2019
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                  19cv0213-JLB(RBB)
